ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
Appellant has filed a motion for rehearing in which he insists that we were in error in not sustaining his bills of exception based on admission of testimony relating to labels on the bottles.
*328The proposition of law stated and the authorities cited will be sustained under proper statement of facts. We have reconsidered the record before us and are thoroughly settled in the view adequately expressed in the original opinion. As therein set out, it is definitely shown by evidence uncontradicted that the labels gave the information that the contents was whisky. The evidence objected to went no further than did that which was not objected to, consequently appellant is in no position to complain of the error.
Motion for rehearing is overruled.